The distinction is obvious. The "act about defalcation" (Dig.  111,) authorizes the defendant in his plea or answer to the plaintiff's declaration " to defalk what the plaintiff is indebted to him the said defendant;"
thus authorizing a set-off between the parties plaintiff and defendant on the record, but not extending it to others who may be equitably
or beneficially interested in the matter. Under this statute therefore, the court might refuse to allow a defendant to set-off a debt due from a person standing merely as an assignee of the equitable interest, and not being a legal party plaintiff on the record.
But the act requiring probates (Dig. 326,) directs the "person holding the debt" to make the affidavit; and in case of assignment after the debtor's death, it requires affidavit to be made by the person "who held the debt at the death as well as by the assignee," designing to extend it to the person who is entitled to receive the money, though such person may not be a legal assignee. And a cestui que use is clearly such a person. The use is authorized by the 34th rule of court to be indorsed on the record of a suit or judgment, and takes effect from the time of indorsement; after the use marked on the record, the cestui que use would be entitled to enter satisfaction of the judgment; and a payment to the nominal plaintiff afterwards, would not be good as against the cestui que use. For these purposes the court recognize the cestui que use as the person entitled to, or holder of the debt, and who of course ought to make the probate.
If there was any doubt whether his affidavit would be sufficient without that also of the assignor, such doubt would in this particular case be removed, by the fact that a judgment has already been recovered on a former scire facias, at suit of the first assignee, Wm. Herdman.
                                               Judgment for plaintiff.